department of the treasury internal_revenue_service washington d c l feb tax_exempt_and_government_entities_division uic tea rat legend taxpayer a taxpayer b attorney c ira v ira w ira x roth_ira y roth_ira z ira d eee tra e company l month month amount month date date dear mr and mrs this is in response to the letter submitted by your authorized representative on your behalf in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a maintained ira v and ira w individual_retirement_arrangements described in code sec_408 with company l during month taxpayer a converted iras v and w to a roth_ira roth_ira y also with company l taxpayer b maintained ira x an individual_retirement_arrangement described in code sec_408 with company l during month taxpayer a converted ira x to a roth_ira roth_ira z also with company l taxpayers a and b timely filed their joint calendar_year federal_income_tax return with the assistance of a tax preparer attorney c said joint calendar_year return reflected the above referenced conversions of the traditional iras to the roth iras taxpayer a and taxpayer b’s joint federal_income_tax return reflected an adjusted_gross_income of amount which amount exceeded dollar_figure at the time that they filed their return however taxpayers a and b were not aware that because their adjusted_gross_income exceeded dollar_figure they were ineligible to convert their traditional iras to roth iras furthermore their tax preparer attorney c because of a mee computer_program error did not advise taxpayers a and b that they were ineligible to convert their traditional iras to roth iras taxpayer a reconverted her roth_ira y to a traditional_ira ira d which was given the same account number as ira v with company l during month additionally taxpayer b reconverted his roth_ira z to a traditional_ira ira e which was given the same account number as ira x with company l during month taxpayers a and b also filed an amended calendar_year federal_income_tax return which was intended to show that they had not converted their traditional iras to roth iras during as noted above subsequently during month the internal_revenue_service issued a notice_of_deficiency with respect to taxpayers a and b’s joint federal_income_tax return the deficiency related to their claiming a child_tax_credit on date taxpayers a and b through their attorney attorney c filed a petition with tax_court relating to the child_tax_credit referenced above the date internal_revenue_service response to the date petition asserted in relevant part that the conversions of traditional iras to roth iras referenced above were invalid and that neither taxpayer a nor taxpayer b had recharacterized her or his roth_ira as a traditional_ira by date this request for relief pursuant to sec_301_9100-3 of the regulations was filed on behalf of taxpayers a and b by attorney c as noted above taxpayers a and b timely filed their calendar_year federal_income_tax return is not a closed tax_year based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a’s month recharacterization of her roth_ira y to a traditional_ira ira d and taxpayer b’s month recharacterization of his roth_ira z to a traditional_ira ira are valid with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an jra contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the page ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- sec_5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’ federal_income_tax return for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 a provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year q a b provides in summary that married individuals must file a joint federal tax_return in order to convert an amount to a roth_ira during a taxable_year additionally married individuals must have adjusted_gross_income not in excess of dollar_figure derived from the joint_return using the couples combined income in order to convert an amount to a roth_ira during a taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 mee sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement r b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayers a and b timely filed their federal_income_tax return as a result taxpayers a and b were eligible for relief under either announcement or announcement however they missed the deadlines found in said announcements therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301_9100-3 of the regulations additionally it is necessary to determine if they are eligible for relief although the issue presented in this ruling_request is currently before the tax_court meee in this case taxpayers a and b were ineligible to convert their iras v w and x to roth iras y and z since their adjusted_gross_income exceeded dollar_figure however at the time of the conversion and until they discovered otherwise during calendar_year because of their contacts with attorney c taxpayers a and b believed that their iras v w and x had been properly converted to roth iras roth_ira y and roth_ira z attorney c in completing and filing their calendar_year federal_income_tax return furthermore taxpayer a and taxpayer b relied upon the advice of a tax preparer with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira s as traditional_ira s specifically the service has concluded that you have met the requirements of clauses ii and v of sec_301_9100-3 of the regulations therefore with respect to your ruling_request the service concludes as follows that pursuant to sec_301_9100-3 of the regulations taxpayer a’s month recharacterization of her roth_ira y to a traditional_ira ira d and taxpayer b’s month recharacterization of his roth_ira z to a traditional_ira ira e are valid no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it section j of the code provides that it may not be used or cited as precedent please note that in conjunction with recharacterizing taxpayer a’s and taxpayer bs roth iras y and z taxpayer a and taxpayer b must file an amended calendar_year federal_income_tax return consistent with this ruling letter if they have not already done so pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page this letter_ruling was prepared by of this branch he can be reached at sincerely yours som rances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
